ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 99-420 concluding that JOHN J. DUDAS, JR., of DUMONT, who was admitted to the bar of this State in 1968, and who has been suspended from practice since February 8, 1999, pursuant to Orders of the Court filed January 15, 1999, and December 10,1999, should be further suspended from practice for a period of six months for violating RPC 5.5(a) (practicing law when ineligible to do so by reason of failure to pay annual assessment to the Lawyers’ Fund for Client Protection);
And the Disciplinary Review Board having determined that the six-month term of suspension should be consecutive to the six-month suspension that was effective August 26,1999;
And good cause appearing;
It is ORDERED that JOHN J. DUDAS, JR., is suspended from the practice of law for a period of six months and until the further Order of the Court, retroactive to February 26, 2000; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.